MEMORANDUM **
Suren Avagyan, a native and citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility finding because there were inconsistencies between petitioner’s testimony and application and internal inconsistencies in his testimony going to the heart of his asylum claim, including events leading up to his departure and specifically events surrounding his detention, the length of the detention, and his interaction with police. See id. at 1043 (holding that inconsistencies in alien’s testimony about events leading up to his departure supported adverse credibility finding). Because petitioner failed to demonstrate that he was eligible for asylum, it follows that *910he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In addition, substantial evidence supports the BIA’s denial of relief under CAT. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.